Citation Nr: 0835207	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right knee disability as caused by VA 
hospitalization or medical or surgical treatment of right 
knee arthroplasty in July 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




INTRODUCTION

The veteran served on active duty from January 1957 to May 
1960, and from June 1966 to December 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The veteran and his spouse testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans' Law 
Judge sitting in Muskogee, Oklahoma.  A copy of the hearing 
transcript is associated with the claims file.

This appeal was remanded by the Board in February 2008 for 
additional development that included a VA examination and 
medical opinion.  That development was completed, and the 
case was returned to the Board.  


FINDING OF FACT

The competent evidence of record is in relative equipoise on 
the question of whether the veteran has additional disability 
of right knee enlargement, instability, limitation of motion, 
including due to weakness, and right thigh atrophy that are 
caused by an unforeseen event during VA hospitalization, 
surgical, or medical treatment of right knee arthroplasty in 
July 2002. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for right knee enlargement, instability, 
limitation of motion, including due to weakness, and right 
thigh atrophy, as caused by an unforeseen event during VA 
hospitalization, surgical, or medical treatment of right knee 
arthroplasty in July 2002, have been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  VA notice and duty to assist 
letters dated in October 2002, April 2007, and March 2008 
satisfied VA's duty to notify the veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

The veteran's representative requested a VA examination of 
the veteran in this case.  This case was remanded for that 
purpose, and in May 2008 the veteran was given a VA 
examination with appropriate opinions regarding the cause of 
the additional right knee disability following the July 2002 
right total knee arthroplasty at the VAMC.  

The appellant has also been afforded a meaningful opportunity 
to participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Compensation for Additional Right Knee Disability under 
38 U.S.C.A. § 1151

The veteran contends that, following a July 2002 right total 
knee arthroplasty at VA, he experienced additional right knee 
disability of limitation of motion, tenderness, swelling, 
enlargement, instability, and right thigh muscle atrophy.  
Through his representative, the veteran contends that VA was 
negligent or at fault in placing the wrong size right knee 
prosthesis (too large) and in failure to provide adequate 
therapy following the surgery to aid in regaining full range 
of motion.  

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(b) and 
38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 
3.361(d)(2) (unforeseen event).  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form,  must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007). 

After a review of the evidence in this case, the Board finds 
that the competent evidence of record is in relative 
equipoise on the question of whether the veteran has 
additional disability of right knee enlargement, instability, 
limitation of motion, including due to weakness, and right 
thigh atrophy that are caused by an unforeseen event during 
VA hospitalization, surgical, or medical treatment of right 
knee arthroplasty in July 2002. 

The evidence shows that, on July 9, 2002, the veteran 
underwent a right total knee arthroplasty at the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma.  A July 2002 
consent form reflects that the veteran consented to a right 
total knee replacement, and that the risks and possibility of 
complications had been explained to him, though the form does 
not indicate what the risks and possible complications were.  

When considering preexisting symptoms or disability, the 
evidence shows that, prior to the July 9, 2002 right total 
knee arthroplasty by VA, the veteran had osteoarthritis of 
the right knee, inflammation, right knee pain, a marked limp, 
and impairment with activities of daily living.  A May 2008 
VA examination report reflects a review of the evidence and 
veteran's history that reflects a history of such symptoms 
prior to July 2002.  Prior to the July 2002 right total knee 
arthroplasty by VA, there is no evidence of right knee 
enlargement, instability, limitation of motion, including due 
to weakness, or right thigh atrophy. 

At the Travel Board personal hearing in November 2007, the 
veteran testified that he started seeking treatment from VA 
for his right knee symptoms in about 2000; prior to the July 
2002 right total knee replacement, he experienced right knee 
"snapping" and right knee pain, but did not have right leg 
spasms, limitation of motion, or swelling, and not much 
instability; and he underwent a right total knee replacement 
at the VAMC in July 2002.  

At the Travel Board personal hearing in November 2007, the 
veteran testified that prior to the surgery he was advised 
that he would achieve full ranges of right knee motion 
following the surgery, and was not advised that he would have 
limitation of motion of the right knee after surgery.  He 
testified that, following the July 2002 knee replacement 
surgery, he was not placed on an exercise machine, and did 
not receive therapy for the right knee for a 20 day period, 
which resulted in right knee stiffness; a doctor told him 
several weeks after the surgery that VA had messed up the 
knee by putting in the wrong prosthetic; and the veteran's 
son witnessed this conversation, and had written a letter 
that included that VA had replaced the veteran's knee with 
the wrong prosthesis. 

Considering the symptoms or findings of additional right knee 
disability that the veteran experienced after the July 2002 
arthroplasty, the evidence includes right knee enlargement, 
instability, limitation of motion, including due to weakness, 
and right thigh atrophy.  A May 2008 VA examination report 
reflects that, subsequent to the July 2002 right knee 
arthroplasty, the veteran's right knee was larger, he 
experienced right knee giving-way episodes or instability for 
which a brace was issued, right knee pain, weakness, and 
fatigability.  

At the personal hearing in November 2007, the veteran 
testified that, following the July 2002 surgery, he had 
swelling after the surgery that he did not have before the 
surgery; prior to the surgery he had almost full ranges of 
right knee motion, but he now could bend his knee to only 
about 70 degrees in flexion and to 10 degrees in extension; 
he had better range of motion of the right knee prior to the 
July 2002 surgery; and he now had some right knee 
instability, weakness, swelling, and right thigh muscle 
atrophy.  

The veteran's wife testified at the November 2007 personal 
hearing that the veteran received the wrong type or wrong 
size of right knee prosthesis; that at the time of the follow 
up appointment weeks after the surgery the therapist was 
afraid to do any more therapy; the veteran experienced right 
leg spasms; the veteran appeared to have more pain since the 
July 2002 right knee replacement surgery; and the veteran had 
experienced difficulty straightening the right leg since the 
July 2002 surgery. 

On the question of additional right knee disability, although 
an August 2003 VA treatment entry notes an uncemented right 
total knee, subsequent examination in May 2008 revealed no 
such finding.  The evidence shows that the veteran 
experienced osteoarthritis, right knee pain, and walking with 
a marked limp prior to the July 2002 right knee arthroplasty; 
therefore, the continuance of such symptomatology at 
essentially the same levels of severity after the July 2002 
treatment, is not additional disability for purposes of 
compensation under 38 U.S.C.A. § 1151.  

In addition, the symptoms that were suspected to be reflex 
sympathetic dystrophy may not be attributable to right knee 
arthroplasty because the veteran is already service connected 
for peripheral neuropathy of the right lower extremity, and 
to rate the same neurological symptoms under two distinct 
disabilities would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided). 

On the question of whether the additional right knee 
disability was proximately caused by negligence or other 
fault on VA's part, there is no evidence of VA fault of any 
kind in undertaking the right knee arthroplasty, in the way 
the surgery was conducted, in the selection of the 
prosthetic, or any failure to provide therapy afterwards.  
The competent medical evidence on this question includes the 
May 2008 VA examination report, which answers all such fault 
questions in the negative.  There is no competent medical 
evidence of record that shows such fault on the part of VA.  

On the question of whether the additional right knee 
disability was proximately caused by an event not reasonably 
foreseeable, in this case, the evidence shows a July 2002 
consent form that does not indicate what the risks and 
possible complications were of the right knee arthroplasty.  
On the question of whether a reasonable health care provider 
would have foreseen such additional disability of the right 
knee that the veteran experienced, although the May 2008 VA 
examiner indicated that instability and limited motion are 
risks that are often disclosed to patient prior to total knee 
arthroplasty, there remains a question as to whether such 
symptoms would be considered by a reasonable health care 
provider to be risks of right knee arthroplasty.  There is no 
indication that the veteran was advised of such in this case.  

The May 2008 VA examination report reflects the VA examiner's 
general indication that such findings or symptoms following 
the right knee arthroplasty are risks that can occur with 
right knee arthroplasty (a statement of possibility); 
however, the VA examiner did not indicate that the veteran's 
findings or symptoms following the right knee arthroplasty 
(right knee enlargement, instability, limitation of motion, 
including due to weakness, and right thigh atrophy) would be 
considered ordinary risks of right knee arthroplasty.  See 38 
C.F.R. § 3.361(d)(2) (VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32).  In rendering the 
opinions, the May 2008 VA examiner specifically noted that 
thigh atrophy and knee enlargement were not risks that would 
have been discussed prior to surgery as a risk of 
arthroplasty.  

For these reasons, the Board resolves such reasonable doubt 
to find that the veteran has additional disability of right 
knee enlargement, instability, limitation of motion, 
including due to weakness, and right thigh atrophy that are 
caused by an unforeseen event during VA hospitalization, 
surgical, or medical treatment of right knee arthroplasty in 
July 2002.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For these 
reasons, the Board finds that the criteria for compensation 
under 38 U.S.C.A. § 1151 for right knee enlargement, 
instability, limitation of motion, including due to weakness, 
and right thigh atrophy, as caused by an unforeseen event 
during VA hospitalization, surgical, or medical treatment of 
right knee arthroplasty in July 2002, have been met.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of right knee enlargement, instability, limitation 
of motion, including due to weakness, and right thigh 
atrophy, as caused by an unforeseen event during VA 
hospitalization, surgical, or medical treatment of right knee 
arthroplasty in July 2002, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


